IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-21062
                          Conference Calendar



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

SALVADOR RIVAS-SOMOSA, also known as
Salvador Aspercis Rivas-Somosa,
also known as Salvador Sumoza Rivas,
                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-324-1
                      --------------------
                          June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Salvador Rivas-Somosa appeals his conviction for unlawfully

reentering the United States after having been deported, in

violation of 8 U.S.C. § 1326.    He argues that the indictment was

insufficient because it failed to allege that he specifically

intended to enter the United States unlawfully.    This argument is

foreclosed by our decision in United States v. Trevino-Martinez,

86 F.3d 65, 69 (5th Cir. 1996).

     AFFIRMED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.